EXHIBIT 10.1

KOHL’S CORPORATION

NON-QUALIFIED STOCK OPTION AGREEMENT

BASED ON KOHL’S 2010 LONG-TERM COMPENSATION PLAN

 

Executive

 

Employee ID

 

Grant Date

 

Expiration Date

 

Number of Shares

 

Option Price Per Share

                                                                                
  

The Compensation Committee (the “Committee”) of the Board of Directors of Kohl’s
Corporation (“Kohl’s”) has approved granting to the Executive named above
(“Executive”) a nonstatutory option (“Option”) to purchase shares of Kohl’s
common stock on the terms and subject to the conditions described below. Kohl’s
and the Executive agree as follows:

 

1. Number of Shares Optioned; Option Price.

Kohl’s grants to Executive the right and option to purchase, in the aggregate,
the number of shares of Kohl’s $0.01 par value common stock (“Common Shares”)
shown above at the option price per share shown above. Except as provided by
this Agreement, the Option granted shall be irrevocable. The Common Shares which
Executive is entitled to purchase will be either Kohl’s authorized but unissued
common stock or Kohl’s treasury shares. The Option granted is not intended to be
treated, and will not be treated, as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended. Except
as provided herein, the Option shall impose no obligation on Executive to
exercise such Option.

 

2. Time Limitations on Exercise of Option.

Except as provided in Kohl’s 2010 Long-Term Compensation Plan (the “Plan”) or in
this Agreement, and unless the Committee establishes otherwise, Executive may
exercise his/her Option to purchase, in whole or in part, not more than that
portion of the total number of Common Shares shown above according to the
percentages and the anniversary dates specified below:

 

    

Anniversary Date

After Option Grant

 

Total Number of Shares For

Which Option is Exercisable

      1st Anniversary Date   20%     2nd Anniversary Date   40%     3rd
Anniversary Date   60%     4th Anniversary Date   80%     5th Anniversary Date  
100%  

Except as provided in the Plan, an employment agreement, executive compensation
agreement, or other similar agreement between Executive and Kohl’s, or in this
Agreement, this Option may not be exercised before the anniversary dates
specified above or after the expiration of seven (7) years from the date it is
granted (the “Expiration Date”). This Option may not be exercised for fractional
Common Shares.

 

3. Termination of Employment.

Except as provided in an employment agreement, executive compensation agreement,
or other similar agreement between Executive and Kohl’s:

(a) If Executive, on a permanent basis, ceases to be actively employed by Kohl’s
as a full time employee for any reason other than Retirement, Disability or
death, Executive shall have until the earlier of: (i) the Expiration Date;
(ii) ninety (90) days following the date of termination of Executive’s
employment with Kohl’s; or (iii) ninety (90) days following the date Executive
ceases to be a full time employee, to exercise this Option to the extent
Executive is otherwise entitled to exercise it as provided in Paragraph 2; and

(b) To the extent Executive is not entitled to exercise this Option at the time
Executive ceases to be actively employed by Kohl’s as a full time Employee, the
outstanding and unexercised portion of the Option shall immediately lapse and
Executive shall have no further rights with respect to it.

Nothing contained herein shall limit Kohl’s right to terminate the employment of
Executive at any time for any reason.



--------------------------------------------------------------------------------

4. Rights in the Event of Retirement or Disability.

If Executive’s employment with Kohl’s is terminated due to Retirement (or due to
an early retirement approved by the Committee) or Disability (as each of those
terms are defined in the Plan), Executive shall have until the earlier of:
(i) the Expiration Date; or (ii) one (1) year from the effective date of such
Retirement or Disability to exercise this Option to the extent to which
Executive would otherwise be entitled to exercise it on the effective date of
such Retirement or Disability. To the extent Executive is not entitled to
exercise any portion of this Option prior to Executive’s Retirement or
Disability, such outstanding and unexercised portion of the Option shall
immediately lapse on the date of Executive’s Retirement or Disability.

 

5. Rights In the Event of Executive’s Death.

In the event of Executive’s death: (i) while actively employed by Kohl’s as a
full time employee; or (ii) during any period following Executive’s Retirement
or Disability during which any then outstanding and unexercised Option is
exercisable by Executive pursuant to Paragraph 4, the term during which the
Option is exercisable shall be the earlier of:

(a) the expiration of the period during which the Option is exercisable pursuant
to Paragraph 4;

(b) twelve (12) months after the date of Executive’s death; or

(c) the Expiration Date.

In the event of Executive’s death while actively employed by Kohl’s as a full
time employee, the number of Common Shares for which the Option may be exercised
shall be the total number of Common Shares granted to Executive pursuant to this
Option Agreement (irrespective of whether they are exercisable on or before the
date of Executive’s death) that remain outstanding and unexercised on the date
of Executive’s death. In the event of Executive’s death following Executive’s
Retirement or Disability, the number of Common Shares for which the Option may
be exercised shall be limited to that number of Common Shares for which
Executive would otherwise be entitled to exercise this Option on the date of
Executive’s Retirement or Disability, as provided in Paragraph 4. In the event
of Executive’s death, the Option may be exercisable by the beneficiary
designated by Executive, if any, or the personal representative, administrator
or other representative of Executive’s estate.

 

6. Rights in the Event of a Change in Control.

In the event of a Change in Control, the Option shall be subject to the
provisions of Paragraph 19 of the Plan, any references to “cause” and “good
reason” used in Paragraph 19 of the Plan shall be interpreted by applying the
definitions of “cause” and “good reason” set forth in any employment agreement,
executive compensation agreement, or any similar agreement between Kohl’s and
the Executive in effect as of the date of the Change in Control.

 

7. Method of Exercising Option.

The Executive may exercise the Option on or after the appropriate anniversary
date (and before an event of termination) in whole or in part, from time to time
in accordance with any manner permitted by Kohl’s in effect on the date of
exercise. The Executive may contact the office of Kohl’s Executive Vice
President of Human Resources at the address specified in Paragraph 9 to receive
details regarding the manner(s) of exercise permitted by Kohl’s which are in
effect on the date of exercise.

Executive shall not acquire any rights or privileges as a shareholder of Kohl’s
for any Common Shares issuable upon the exercise of this Option until such
Common Shares have been duly issued by Kohl’s. Kohl’s shall have the right to
delay the issue or delivery of any Common Shares to be delivered hereunder until
(i) the completion of such registration or qualification of such shares under
federal or state law, ruling or regulation as Kohl’s deems to be necessary or
advisable; and (ii) receipt from Executive of such documents and information as
Kohl’s deems necessary or appropriate in connection with such registration or
qualification or the issuance of Common Shares hereunder.

 

8. Prohibition Against Transfer, Pledge, and Attachment.

This Option, and the rights and privileges conferred by it, is personal to
Executive and, absent a binding court order, may not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
during Executive’s lifetime and shall be exercisable only by Executive.
Executive may transfer this Option, and the rights and privileges conferred by
it, upon Executive’s death, either by will or under the laws of descent and
distribution, or by beneficiary designation made in such form and subject to
such limitations as may from time to time be acceptable to the Committee and
delivered to and accepted by the Committee. All distributees shall be subject to
all of the terms and conditions of this Agreement to the same extent as would
Executive if still alive. This Option, and the rights and privileges conferred
by it, may not be subjected to execution, attachment or similar process.

 

9. Notices.

Any notice to be given to Kohl’s under the terms of this Agreement shall be
addressed to the attention of Kohl’s Executive Vice President of Human
Resources, N56 W17000 Ridgewood Drive, Menomonee Falls, Wisconsin 53051, and any
notice to be given to Executive may be sent to Executive’s address as it appears
on the payroll records of Kohl’s, or at such other addresses as either party may
designate in writing to the other.

 

 



--------------------------------------------------------------------------------

10. Provisions of the Plan Control.

This Option is subject to, and qualified in its entirety by reference to, the
terms and conditions of the Plan under which it is granted, a copy of which may
be obtained from Kohl’s Executive Vice President of Human Resources and the
provisions of the Plan shall be incorporated into and be a part of this Option
Agreement. Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Plan. The Plan empowers the Committee to
make interpretations, rules and regulations under it. Determinations made by the
Committee with respect to the Plan shall be binding upon Kohl’s and Executive.

 

11. Taxes.

Executive shall pay all taxes applicable to the grant or exercise of this
Option. Kohl’s may require payment of or withhold any tax which it believes is
required to be the obligation of Executive as a result of the grant or exercise
of this Option, and Kohl’s may defer making delivery of Common Shares or cash
payable hereunder until arrangements satisfactory to Kohl’s have been made for
such tax obligations.

 

12. Choice of Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state in which the majority of Executive’s job responsibilities are carried
out as of the date of this Agreement.

Kohl’s has caused this Agreement to be executed and Executive has executed the
same as evidence of Executive’s acceptance hereof and upon the terms and
conditions herein set forth as of the grant date shown above.

 

KOHL’S CORPORATION By:  

 

Executive:  

 

 

 